 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TIO DINERO SESSOMS,                              No. 2:16-cv-1943-WBS-EFB P
11                       Plaintiff,
12           v.                                        ORDER
13    JOHN PATRICK KELLER, et al.,
14                       Defendants.
15

16          Plaintiff is a former state prisoner proceeding through counsel in an action brought under

17   42 U.S.C. § 1983. Three times now, the United States Marshal has returned process directed to

18   defendant Venegas, Jr., stating that the defendant cannot be located using the address provided by

19   plaintiff. ECF Nos. 18, 33, 62. On January 31, 2019, the court instructed plaintiff to provide new

20   information for service of process within 30 days and warned him that failure to do so or show

21   cause for such failure would result in a recommendation that defendant Venegas, Jr. be dismissed

22   pursuant to Rule 4(m) of the Federal Rules of Civil Procedures. ECF No. 68; see also Fed. R.

23   Civ. P. 4(m) (service of process must be effected within 90 days of the filing of the complaint

24   unless plaintiff demonstrates good cause). The time for acting has passed and plaintiff has not

25   responded to the court’s order.

26          Plaintiff has had four opportunities to submit information about where defendant Venegas,

27   Jr. can be served, and has been warned that Rule 4(m) requires that service of process be effected

28   within 90 days of the filing of the complaint absent a showing of good cause. The time for
                                                       1
 1   serving defendant Venegas, Jr. has expired and plaintiff has failed to demonstrate the requisite
 2   good cause to avoid dismissal under Rule 4(m).
 3          Accordingly, it is hereby RECOMMENDED that defendant Venegas, Jr. dismissed. See
 4   Fed. R. Civ. P. 4(m).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Turner v.
11   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   DATED: April 9, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
